             Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

BRANNON          SKILLERN  and    RYAN Case No. 1:21-cv-06808
CORKEN, individually and on behalf of all
others similarly situated,                CLASS ACTION COMPLAINT

                          Plaintiffs,                 JURY TRIAL DEMANDED
        v.

PELOTON INTERACTIVE, INC.,

                          Defendant.



        Plaintiffs Brannon Skillern and Ryan Corken, individually and behalf of all others

similarly situated (collectively, the “Classes”), bring this class action against defendant Peloton

Interactive, Inc. (“Peloton”).

                                        NATURE OF THE ACTION

        1.         This is a class action for breach of contract and consumer protection act violations

arising from Peloton’s unlawful charge of a “sales tax” to Massachusetts, New York, and

Virginia customers on their Peloton membership subscriptions, despite the tax-exempt status of

such digital goods under state law.

        2.         Peloton is an exercise equipment and media company that allows its customers to

replicate the “boutique” studio-fitness experience at home by streaming live and on-demand

exercise classes.1 Funded in 2012 and launched in 2013, Peloton offers for sale an internet-

connected stationary bicycle (the “Peloton Bike” or “Bike”) and treadmill (the “Peloton Tread”

or “Tread”) that monthly subscribers can use to participate remotely in exercise classes that are

streamed to the Bike and Tread’s connected screens. In addition, Peloton’s class library includes


1
 Peloton, Our Story, https://www.onepeloton.com/company. All websites cited herein were last accessed on
August 11, 2021.


8356678v1/017146
             Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 2 of 24




live and on-demand strength training, yoga, stretch, and meditation, which can be used without

the Bike and Tread.

        3.         Peloton describes itself as “the largest interactive fitness platform in the world”

and boasts over 5.4 million members as of March 31, 2021.2 Peloton generated $1.8 billion in

revenue in 2020 and $1.26 billion as of the third-quarter 2021.3

        4.         With a $39/month All-Access Membership subscription, users can access

Peloton’s full catalogue of classes along with real-time performance metric tracking when used

with the Bike or Tread.4 Peloton also offers an individual-user Digital Membership (together

with the All-Access Membership, “Peloton Membership”) for $12.99/month through the Peloton

App, which grants subscribers with a compatible device access to Peloton’s live and on-demand

class catalogue. Subscription to Peloton’s All Access Membership is required with the purchase

of the Peloton Bike and Peloton Tread.

        5.         By purchasing or using a Peloton Membership, subscribers agree to Peloton’s

Membership Terms, which supplement and comprise part of Peloton’s Terms of Service. The

Membership Terms provide that subscribers “agree to pay the monthly fee specified” at purchase

“plus any applicable taxes and other charges.”5 Subscribers also provide a payment method that

is saved and charged on a recurring, monthly basis at the beginning of the monthly membership

cycle. The Membership Terms further provide that subscribers authorize Peloton to use that

provided payment method “to pay any amounts described [in the Membership Terms] without

requiring a signed receipt.”6




2
  Peloton, Investor Relations, https://investor.onepeloton.com/investor-relations.
3
  Id.
4
  Peloton, Bikes, https://www.onepeloton.com/bikes; Peloton, Treads, https://www.onepeloton.com/tread.
5
  Peloton, Membership Terms, https://www.onepeloton.com/membership-terms.
6
  Id.

                                                       2
8356678v1/017146
             Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 3 of 24




        6.         In January and December 2019, plaintiffs Brannon Skillern and Ryan Corken,

respectively, purchased the Peloton Bike and subscribed to Peloton’s All-Access Membership

subscription for $39/month. Yet, Peloton charged them both an over-6% “sales tax” on their

subscriptions every month through December 2020 even though no such tax was actually owed

under state law, resulting in substantial overcharges in violation of Peloton’s Membership Terms

and state law.

        7.         Peloton’s unlawful practice has harmed plaintiffs and all Class members in

precisely the same way. Indeed, on a standard and uniform basis, Peloton charges users in

several U.S. states a sales tax on their monthly subscription even though digital products in many

of those states are not taxable, in violation of Peloton’s Membership Terms and state law.

Peloton has charged its customers, including plaintiffs, in at least Virginia, New York, and

Massachusetts, an unlawful digital sales tax, collecting millions of dollars in overcharges.

        8.         Furthermore, Peloton willfully and knowingly overcharged its subscribers a false

and unlawful sales tax on their Peloton Memberships. When customers complained or inquired

about the impermissible tax charge, Peloton assured them that its business practices comply with

state and local tax requirements. And Peloton falsely represented that the tax charges imposed on

Peloton Membership subscriptions were consistent with the practices of other digital subscription

businesses. Although Peloton claims to regularly review its billing and collection practices for

taxability compliance purposes, Peloton engaged in a uniform, years-long practice of charging a

“sales tax” on its customers’ Peloton Memberships subscriptions in jurisdictions that do not

permit the taxation of digital products.




                                                   3
8356678v1/017146
             Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 4 of 24




        9.         Worse, Peloton admittedly has not remitted the unlawfully collected “sales tax” to

state authorities, recouping these overcharges in an effort to maximize profits at their

subscribers’ expense and under the guise of a state-imposed tax.

        10.        Peloton eventually changed its taxation practices in at least Massachusetts, New

York, and Virginia, effective January 1, 2021, despite knowing about the impropriety of its

overcharge misconduct before that date. Peloton has not reimbursed plaintiffs or Class members

for the unlawful taxes it collected before January 1, 2021.

        11.        Plaintiffs bring this action on behalf of themselves individually and all others

similarly situated to challenge Peloton’s breach of the membership contract and its willful and

knowing unlawful, deceptive, and fraudulent overcharging practices. Plaintiffs seek all available

compensatory, statutory, and punitive damages, and reasonable attorney’s fees and costs.

                                            THE PARTIES

        12.        Plaintiff Brannon Skillern resides in Vienna, Virginia and is a citizen of Virginia.

Skillern has owned a Peloton Bike and subscribed to Peloton’s All-Access Membership since

January 2019, when she purchased the Bike while living in Brooklyn, New York. Skillern has

lived in Vienna, Virginia since April 1, 2020.

        13.        Plaintiff Ryan Corken resides in Reading, Massachusetts, and is a citizen of

Massachusetts. Corken has owned a Peloton Bike and subscribed to Peloton’s All-Access

Membership since December 2019.

        14.        Defendant Peloton is a Delaware corporation with its corporate headquarters and

principal place of business located in New York, New York. Peloton is therefore a citizen of

Delaware and New York.




                                                    4
8356678v1/017146
           Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 5 of 24




                                   JURISDICTION AND VENUE

        15.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2) because

this is a class action in which at least one member of the class is a citizen of a state different from

defendant, the amount in controversy exceeds $5 million, exclusive of interest and costs, and the

proposed class contains more than 100 members.

        16.        The Court has personal jurisdiction over Peloton because Peloton resides in and is

subject to general jurisdiction in this District. The Court also has personal jurisdiction over

Peloton because Peloton markets, distributes, offers, and sells the Peloton Bike, Peloton Tread,

and Peloton Membership throughout the United States, including in this District, and the conduct

complained of occurred in or was targeted at this District. Additionally, Peloton’s Terms of

Service provide that all disputes not required to be arbitrated be adjudicated in New York, New

York and are to be governed by New York law.

        17.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)–(2) because

Peloton resides in this District and a substantial portion of the events giving rise to plaintiffs’

claims occurred in this judicial district.

                                     FACTUAL BACKGROUND

A.      Peloton & Plaintiffs’ Peloton Memberships

        18.        Peloton allows its customers to replicate a high-end studio-fitness experience at

home by streaming live and on-demand exercise classes from its Peloton Bike and Peloton Tread

products as well as through the Peloton App that is compatible with a number of cell phones,

tablets, and televisions and is available online.




                                                    5
8356678v1/017146
            Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 6 of 24




          19.      Peloton’s popularity, success, and high membership numbers are well known.

Peloton has been described as “a bonafide fitness phenomenon”7 and a “fitness unicorn,”8 and its

members are known for their “rabid customer loyalty.”9 In addition to substantial membership

and revenue numbers, Peloton boasts a 92% 12-month customer retention rate as of March 31,

2021.10

          20.      Peloton offers its users two types of Peloton Membership: the All-Access

Membership for $39 per month (required with the Bike and Tread) and the Digital Membership

for $12.99 per month. Peloton promotes these Memberships and Membership rates through its

website, onepeloton.com,11 as well as in its physical showroom locations around the country,

including in Massachusetts, New York, and Virginia.12

          21.      Peloton markets the All-Access Membership as the “most value-packed Peloton

membership” because a single membership includes unlimited household profiles.13 Access to

the Peloton App is also included in the All-Access Membership.

          22.      The Digital Membership offers subscribers, on a single-device, single-profile

basis, access to Peloton’s live and on-demand class catalogue through the Peloton App.

          23.      The Peloton App is free to download on all compatible devices, regardless of

Membership status.

7
   CNBC, How Peloton exercise bikes became a $4 billion fitness start-up with a cult following (updated Feb. 12,
2019), https://www.cnbc.com/2019/02/12/how-peloton-exercise-bikes-and-streaming-gained-a-cult-following.html;
see also New York Times, Peloton Is a Phenomenon. Can It Last? (Aug. 28, 2019),
https://www.theatlantic.com/magazine/archive/2019/12/the-tribe-of-peloton/600748/.
8
    Slate, Peloton Won the Pandemic. Can It Survive the Reopening of Gyms? (Mar. 29, 2021),
https://slate.com/business/2021/03/peloton-pandemic-sales-comeback-gyms-reopening.html.
9
         The        Atlantic,     I       Joined     A      Stationary-Biker       Gang       (Dec.       2019),
https://www.theatlantic.com/magazine/archive/2019/12/the-tribe-of-peloton/600748/.
10
   Peloton, Investor Relations.
11
   See, e.g., Peloton, Membership, https://www.onepeloton.com/membership; see also Peloton, Bikes (promoting the
$39/month All-Access Membership); Peloton, Treads (same).
12
    Peloton, Locations, https://www.onepeloton.com/showrooms (listing showroom locations in Natick, Dedham,
Boston, and Chestnut Hill, Massachusetts; Manhasset, New York, White Plains, and Garden City, New York; and
Tysons Corner and Richmond, Virginia).
13
   Peloton, Membership, https://www.onepeloton.com/membership.

                                                       6
8356678v1/017146
           Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 7 of 24




        24.        On or about January 15, 2019, Skillern purchased a Peloton Bike and subscribed

to Peloton’s All-Access Membership. Since becoming an All-Access Membership subscriber,

Skillern has timely paid for her Peloton Membership each month. Skillern’s monthly payments

are made automatically and electronically with a credit or debit card on file with Peloton.

Skillern continues to subscribe to Peloton’s All-Access Membership today.

        25.        On or about December 8, 2019, Corken purchased a Peloton Bike and subscribed

to Peloton’s All-Access Membership. Beginning in December 2019, Corken has timely paid for

his All-Access Membership every month. Corken’s monthly payments are made automatically

and electronically with a credit or debit card on file with Peloton. Corken continues to subscribe

to Peloton’s All-Access Membership today.

B.      Peloton’s Membership Terms & Terms of Service

        26.        Peloton’s Terms of Service, which include and incorporate its Membership

Terms, warranty, and other policies, are a form contract that govern Peloton’s relationship with

its members.14

        27.        Peloton’s Membership Terms provide that subscribers agree to pay the monthly

Peloton Membership fee in addition to other charges, such as sales tax where applicable:

        Payment

        Amount to be Charged. Membership Holders agree to pay the monthly fee
        specified when you purchased your Membership (plus any applicable taxes and
        other charges). If the amount to be charged varies from the amount you pre-
        authorized (other than due to the imposition of, or change in, applicable sales tax),
        you have the right to receive, and we will provide, notice of the amount to be
        charged and the date of the charge before the scheduled date of the transaction,
        unless applicable law requires you to expressly consent to the change in price.
        Any agreement you have with your payment provider governs your use of your
        specified payment method. You agree that we may accumulate charges incurred
        and submit them as one or more aggregate charges during or at the end of each

14
  Peloton Terms of Service at 1, 21–22 ¶ 26 (updated Sept. 14, 2018), attached hereto as Exhibit 1. Emphasis is
added unless otherwise indicated.

                                                      7
8356678v1/017146
              Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 8 of 24




        billing cycle. Your failure to terminate and/or continued use of your Membership
        reaffirms that we are authorized to charge you for that Membership. We may
        submit those charges for payment and you will be responsible for such charges.
        This does not waive our right to seek payment directly from you.15

        28.        The Membership Terms also provide that Peloton Membership subscribers will be

asked to provide a payment method that Peloton is authorized to charge each month. By

accepting the Membership Terms, subscribers agree to pay “any amounts described herein

without requiring a signed receipt” on a recurring, monthly basis at the beginning of the

membership cycle.16 That up-front charge provides Peloton Membership access for one month

thereafter.

        29.        The Terms of Service also contain an arbitration clause, which requires the parties

to arbitrate any claims or disputes through the American Arbitration Association (“AAA”)

pursuant to AAA’s Consumer Arbitration Rules.17 This arbitration clause (including all

provisions therein), however, is unenforceable.

        30.        In November 2019, after Peloton refused to pay arbitration fees in connection

with a mass arbitration in violation of AAA’s Consumer Arbitration Rules, the AAA wrote a

letter to Peloton’s counsel stating that “the AAA will decline to accept future consumer matters

submitted against or by the respondent [Peloton]” and requesting that Peloton “remove AAA

from its consumer arbitration agreements so that there is no confusion to Peloton’s customers.”18

        31.        Through at least December 23, 2019, despite AAA’s letter, Peloton refused to

comply with AAA’s request to remove AAA from its arbitration agreements and continued to




15
   Peloton, Membership Terms (emphasis added).
16
   Id.
17
   See Ex. 1 at 17–18 ¶ 20(a), (c).
18
   Letter from AAA to Ashley Keller, Esq. & Steven Feldman, Esq., Counsel for Peloton (Nov. 14, 2019), attached
hereto as Exhibit 2. Peloton’s refusal to pay arbitration fees was also a violation of its own Terms of Service. See
Ex. 1 at 18 ¶ 20(d).

                                                         8
8356678v1/017146
            Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 9 of 24




represent to its customers that they were subject to binding arbitration with AAA in an effort to

deter litigation.

        32.        As a result of Peloton’s failure to comply with AAA’s Consumer Arbitration

Rules—and its own Terms of Service—the arbitration clause is invalid and unenforceable as to

plaintiffs and the Class.

C.      Peloton Knowingly and Willfully Overcharges Membership Subscribers

        33.        Digital goods, such as Peloton Memberships, are not taxable under the laws of

several U.S. states. Yet, Peloton knowingly and unlawfully has charged, and subscribers have

paid, sales tax on Peloton Membership subscriptions in states where digital goods are not

taxable, including in Massachusetts, New York, and Virginia.

        34.        Under Massachusetts law, “[d]igital products… delivered electronically,

including but not limited to music, video, reading materials or ring tones” are expressly tax-

exempt.19 At present, the Commonwealth subjects to taxation only one category of digital

product, standardized computer software, whether delivered electronically online or otherwise.20

        35.        “In New York, digital goods are not subject to sales tax.”21 Under New York law,

any tax must be authorized by statute,22 and digital products are not included in the goods or

services subject to either sales or use tax.23 In multiple advisory opinions, the New York State

Commissioner of Taxation and Finance has clarified the tax-exempt status of digital goods and

19
   M.T.G. TIR 05-8 at VII.B.8 (July 14, 2005, as supplemented 2021).
20
   See id.; Citrix Sys., Inc. v. Comm’r of Rev., 139 N.E.3d 293 (Mass. Sup. Ct. 2020) (affirming Appellate Tax
Board’s decision to uphold sales tax assessment against subscriptions for Citrix, a remote computer desktop
software, and discussing taxation of online computer software).
21
   N.Y. State Dep’t of Taxation & Fin., Report on the Taxation of the Telecom. Indus. In N.Y. State (Oct. 2009) at
24,
https://www.tax.ny.gov/pdf/stats/policy_special/telecommunications/2009/taxation_of_the_telecommunications_ind
ustry_in_ny_state_october_2009.pdf; see also id. at 13 (addressing nontaxable “internet video services”).
22
   E.g., Am. Cablevision of Rochester, Inc. v. Jacobs, 474 N.Y.S.2d 653, 655 (N.Y. App. Div. 1984).
23
   See N.Y. Tax L. §§ 1105 (outlining taxable goods under New York law), 1110 (outlining use tax); see also
Catherine Chen, Taxation of Digital Goods & Servs., 70 N.Y.U. ANN. SURV. AM. L. 421, 452–53 & n.169 (2015)
(identifying New York as among the U.S. states that “either do not affirmatively impose sales tax on digital content
or expressly exempt it from taxation”).

                                                         9
8356678v1/017146
           Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 10 of 24




services similar to a Peloton Membership, such as monthly subscriptions to digital online video

courses and the online video course library,24 the fee to access and stream online courses in the

form of pre-recorded video lectures,25 and online audio and video driving instruction courses.26

The Department of Taxation and Finance has also opined on the tax-exempt status of the

electronic delivery of digital music27 and the online sale of music, photography, and video

content that is delivered electronically.28

         36.       Virginia excludes from taxation “digital products delivered electronically, such as

software, downloaded music, ring tones, and reading materials” expressly in the

commonwealth’s code.29 The Virginia Department of Taxation similarly explains on its website

that such digital products are among the “telecommunications services [that] are not taxed.”30 In

fact, the Virginia legislature rejected in February 2018 a measure to impose the commonwealth’s

communications sales and use tax to streaming services.31

         37.       Although     plaintiffs’    All-Access       Memberships        cost    $39/month,       Peloton

overcharged plaintiffs under the guise of a sales tax that is not actually applicable in their states

of residence.



24
      N.Y. Dep’t of Taxation & Fin., Advisory Op. TSB-A-20(18)S (June 16, 2020),
https://www.tax.ny.gov/pdf/advisory_opinions/sales/a20_18s.pdf.
25
   Id. No. TSB-A-20(33)S (July 14, 2020), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a20_33s.pdf.
26
   Id. No. TSB-A-13(1)S (Jan. 8, 2013), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a13_1s.pdf.
27
   Id. No. TSB-A-07(14)S (May 17, 2007), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a07_14s.pdf; id. No.
TSB-A-01(15)S (Apr. 18, 2001), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a01_15s.pdf.
28
   Id. No. TSB-A-08(22)S (May 2, 2008), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a08_22s.pdf; see also
id. TSB-A-08(41), https://www.tax.ny.gov/pdf/advisory_opinions/sales/a08_41s.pdf (holding that “[i]n the same
way that audio content (music) and visual content (photographs) delivered electronically are not subject to sales tax,
sales of videos that are delivered to customers electronically over the Internet and downloaded for use on the
customer’s computer or other device likewise are sales of an intangible and are not subject to sales or compensating
use tax”).
29
   Va. Code Ann. § 58.1-648(C)
30
   Virginia Tax, Communications Taxes, https://www.tax.virginia.gov/communications-taxes.
31
       Gail    Cole,    Virginia     won’t       be   taxing      Netflix    for     now      (Feb.      1,    2018),
https://www.avalara.com/us/en/blog/2018/02/virginia-wont-be-taxing-netflix-for-
now.html?CampaignID=7010b000001Dqep&lso=Social&lsmr=Social&adbsc=core_20190225_2703481&adbid=11
00062910166888449&adbpl=tw&adbpr=19937859.

                                                         10
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 11 of 24




        38.        Beginning when Skillern purchased her Peloton Bike and subscribed to the

$39/month All-Access Membership in January 2019, when Skillern lived in Brooklyn, New

York, Peloton charged, and Skillern paid, an additional $3.47/month attributable to sales tax. As

a result, Skillern paid a total of $42.47 each month, instead of $39.00. This overcharging conduct

continued through the time when Skillern moved to Vienna, Virginia in April 2020. Thereafter,

Peloton continued to overcharge Skillern a $3.47 false tax every month on her Peloton All-

Access Membership while she was a resident of Virginia. As a result, Skillern paid a total of

$42.47 each month, instead of $39.00. During the relevant period, Skillern paid the false tax on

her Peloton Membership every month, on or around the 26th of each month.

        39.        Beginning when Corken purchased his Peloton Bike and subscribed to the

$39/month All-Access Membership in December 2019, Peloton charged, and Corken paid, an

additional $2.44/month attributable to sales tax. As a result, Corken paid a total of $41.44 each

month, instead of $39.00. During the relevant period, Corken paid the false tax on his Peloton

Membership every month, on or around the 22nd of each month.

        40.        Peloton has charged other customers in at least Massachusetts, New York, and

Virginia for sales tax on their nontaxable Peloton Memberships despite the commonwealth or

state’s tax exemption. For example, in New York and Virginia, Peloton Membership subscribers

paid $42.47/month for their All-Access Membership subscription, with $3.47/month attributable

to sales tax, while customers in Massachusetts paid $41.44/month for their All-Access

Membership, with $2.44 attributable to sales tax.

        41.        When Peloton Membership subscribers complained to Peloton that they should

not be charged sales tax under state law, Peloton’s response was misleading:

        We aim for our business practices to be in line with state and local tax
        requirements and are adjusting our practices to remain compliant. Charging tax on


                                                11
8356678v1/017146
           Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 12 of 24




         Digital Memberships is consistent with other subscription businesses like Netflix,
         Spotify, and Amazon, who also collect sales tax on their subscription services as
         required by state and local law.

This justification is particularly specious because subscription businesses such as Netflix and

Spotify do not charge sales tax in Virginia, Massachusetts, or New York for streaming

services.32

         42.       Furthermore, Peloton represented to customers that it continuously reviewed its

billing practices in the ordinary course of business to ensure compliance with applicable state

and local laws: “As a normal part of our business, we review our practices concerning the

taxability of our products and services in order to ensure that we are in compliance with the

applicable laws in your state and city.”

         43.       Yet, despite its ongoing legal compliance review and the clear tax exemption for

digital goods in U.S. states such as Massachusetts, New York, and Virginia, Peloton knowingly

and willfully continued to overcharge Peloton Membership subscribers in those states on the

basis of a purported sales tax when no sales tax was in fact owed.

         44.       Peloton continued this overcharging practice through December 2020. Then,

despite there being no change in tax law in the relevant states, Peloton finally acknowledged the

wrongfulness of its taxation practices and changed its behavior. As of January 1, 2021, Peloton




32
   In fact, Massachusetts legislators introduced a bill, HD 4389, in August 2019 to impose taxes on digital streaming
providers such as Netflix, Spotify, and Amazon. See, e.g., Law360, Mass. Bill Seeks 5% Streaming Tax On Digital
Entertainment (Aug. 6, 2019), https://www.law360.com/articles/1185658/mass-bill-seeks-5-streaming-tax-on-
digital-entertainment; Commonwealth Magazine, Bill would hit Netflix, Hulu with fees (Aug. 1, 2019),
https://commonwealthmagazine.org/media/bill-would-hit-netflix-hulu-with-fees/; see also The Netflix and Spotify
tax: States are making streaming services more expensive (Feb. 24, 2020), https://www.cnbc.com/2020/02/24/states-
are-imposing-a-netflix-and-spotify-tax-to-raise-money.html (reporting Massachusetts lawmakers’ consideration of
digital tax measures). As of the filing of this complaint, that bill has not passed or even come out of committee. See
192nd Gen. Ct. of the Commw. Of Mass., Bill H.4045, https://malegislature.gov/Bills/191/HD4389 (providing the
status of Bill H.D. 4389). As explained above, the Virginia legislature rejected a similar measure, which would have
applied to subscription services providers such as Netflix and Spotify. See supra ¶ 36 & n.31.

                                                         12
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 13 of 24




stopped charging sales tax on Peloton Memberships in at least Massachusetts, New York, and

Virginia, and potentially other states where digital products are not taxable.

        45.        Beginning in January 2021, plaintiffs’ monthly All-Access Memberships dropped,

from $42.47/month for Skillern and $41.44 for Corken, to $39/month. Peloton has not

reimbursed plaintiffs for the unlawful taxes it collected.

        46.        Likewise, Peloton has not reimbursed other Class members for the unlawful taxes

it collected on their Peloton Memberships.

        47.        Despite collecting an improper sales tax from its Massachusetts, New York, and

Virginia subscribers through December 2020, Peloton did not remit the tax collected to the

commonwealth or state authorities. Rather, it recorded the collected sales tax liability as an

accrued expense on its balance sheets.

        48.        Indeed, Peloton has acknowledged this in its SEC filings:

        [Peloton] has recorded an estimate of $5.7 million and $4.1 million as of June 30,
        2018 and 2019, respectively, for the potential sales tax liability associated with its
        subscription fees, which is included in accrued expenses in the accompanying
        consolidated balance sheets. [Peloton] continues to analyze possible sales tax
        exposure but does not currently believe that any individual claim or aggregate
        claims that might arise will ultimately have a material effect on its results of
        operations, financial position or cash flows.33

        49.        Instead, Peloton overcharged subscribers under the guise of a “sales tax” for its

own financial benefit and in order to increase its profits.

        50.        Peloton’s overcharge was material to plaintiffs and all other Class members. For

example, plaintiffs and all Class members expected to pay $39/month, plus any applicable taxes,

for their All-Access Memberships, but Peloton charged them over 6% more each month when no

additional taxes were in fact applicable. Moreover, because Peloton Membership charges occur


33
   Peloton Interactive, Inc. Form S-1 at F-24 (as filed with U.S. Sec. & Exch. Comm’n on Aug. 27, 2019),
https://investor.onepeloton.com/node/6261/html.

                                                   13
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 14 of 24




automatically on a recurring, monthly basis, and such payment must be remitted at the beginning

of the monthly billing cycle, plaintiffs and all Class members were required to pay the improper

overcharges in order to maintain their Peloton Membership.

        51.        Further, plaintiffs and Class members did not expect Peloton to assess a “sales

tax” on their Peloton Membership that is not actually required by law, and they would not have

paid the sales tax on their Peloton Membership if such charge had not been included in their

monthly bills. Nor would plaintiffs and Class members have agreed to pay over 6% more each

month for the same Peloton Membership if they had known that the purported sales tax collected

was neither owed under state law nor remitted to state authorities.

                                  CLASS ACTION ALLEGATIONS

        52.        This action is brought by plaintiffs individually and on behalf of a class pursuant

to Federal Rules of Civil Procedure 23(b)(3). The class—referred to herein as the “Breach of

Contract Class”—consists of:

        All persons or entities residing in Massachusetts, New York, and/or Virginia who paid
        tax on a Peloton Membership through December 31, 2020.

        53.        Plaintiffs also bring this action individually and on behalf of the following

subclasses:

                   a.     Virginia Subclass. All persons or entities residing in Virginia who paid
                          tax on a Peloton Membership through December 31, 2020.

                   b.     New York Subclass. All persons or entities residing in New York who
                          paid tax on a Peloton Membership through December 31, 2020.

        54.        Excluded from the Classes are Peloton; any of its officers, directors, or

employees; and its legal representatives, successors, and assigns.

        55.        Plaintiffs reserve the right to expand, limit, modify, or amend the class

definitions, including the addition of one or more subclasses, in connection with her motion for


                                                   14
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 15 of 24




class certification, or at any other time, based on, inter alia, changing circumstances and new

facts obtained.

        56.        Plaintiffs’ Classes satisfy the numerosity, ascertainability, commonality,

predominance, typicality, adequacy, and superiority requirements of a class action under Rules

23, as alleged more fully below.

        57.        Numerosity. Plaintiffs do not know the exact number of Class members because

that information is in the exclusive control of Peloton. However, Peloton claims to have over 5.4

million subscribers and has sold thousands of Peloton Memberships to Massachusetts, New

York, and Virginia customers that were assessed an improper tax in violation of state law.

Consequently, members of each Class are so numerous that individual joinder of all Class

members is impracticable. Class members and members of each Subclass may be informed of

the pendency of this class action through recognized, Court-approved notice dissemination

methods, including direct mail or other means based on Peloton’s records of its Peloton

Membership subscribers.

        58.        Ascertainability. The Classes are ascertainable through records kept by Peloton.

Plaintiffs and Class members were required to provide Peloton with their personal and financial

information to purchase Peloton products and subscribe to a Peloton Membership. On

information and belief, Peloton records information concerning its customers and their

subscriptions in its internal databases. The Classes are thus readily identifiable and sufficiently

definite so that it is administratively feasible for the court to determine whether any individual is

a Class member.

        59.        Commonality. There are predominant questions of fact and law common to the

Classes. These include, without limitation, the following:



                                                  15
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 16 of 24




                   c.    Did Peloton wrongfully overcharge subscribers for their Peloton

                         Membership for supposed tax reasons?

                   d.    Did Class members overpay for their Peloton Membership as a result of

                         the conduct alleged herein?

                   e.    Did Peloton’s conduct violate state laws?

                   f.    Did Peloton remit the collected tax overcharge to the appropriate state

                         taxing authority?

                   g.    Did Peloton act knowingly and/or willfully?

                   h.    Did Class members pay for their Peloton Membership on a recurring,

                         monthly basis?

                   i.    Did Peloton breach its Terms of Service and Membership Terms by

                         charging an inapplicable sales tax?

                   j.    Does Peloton’s conduct violate consumer protection statutes, as alleged

                         herein?

                   k.    Are Class members entitled to damages, restitution, equitable relief,

                         statutory damages, exemplary damages, and/or other relief?

                   l.    Are Class Members entitled to reasonable attorney’s fees and expenses?

        60.        Predominance. The common questions predominate over any individual issues in

the action. Thousands of consumers are impacted by Peloton’s unlawful tax charge and their

claims arise from a common factual predicate, which is Peloton’s improper charge attributable to

sales tax that is not owed under state law and the Class members’ resulting overpayment. On

information and belief, Peloton has charged the so-called tax on a class wide basis, and Class

members paid the improper overcharge on a monthly, recurring basis in order to sustain their



                                                  16
8356678v1/017146
            Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 17 of 24




Peloton Membership. Additionally, Peloton’s Terms of Service is a form, uniform contract is that

is common to the Classes, and Peloton’s breach is common to the Classes.

        61.        Typicality. Plaintiffs’ claims are typical of the Classes because Plaintiffs and

other Class members have the same Peloton membership terms, their losses stem from Peloton’s

unlawful tax charge and failure to remit to the state the collected tax payment, and their claims

arise from the same practices and course of conduct.

        62.        Superiority. A class action is the superior method for the fair and efficient

adjudication of this controversy. Peloton has acted on grounds applicable to the Classes.

Individualized litigation would create a risk of inconsistent and varying adjudications, establish

incompatible standards of conduct for Peloton, and substantially impair or impede the ability of

Class members to protect their interests given that individual claims may be too expensive to

litigate.

        63.        Adequacy. Plaintiffs are adequate representatives of the Classes because they are

members of the Classes and their interests do not conflict with the interests of those consumers

they seek to represent. Further, plaintiffs have retained competent counsel, who have extensive

experience prosecuting complex class litigation including breach-of-contract and consumer-

protection class claims. Plaintiffs and their counsel are committed to vigorously prosecuting this

action on behalf of the Classes and have the resources to do so, and therefore will fairly and

adequately protect the interests of the Classes.

        64.        Plaintiffs request that the Court afford class members with notice and the right to

opt-out of any class certified in this action.




                                                   17
8356678v1/017146
            Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 18 of 24




                                    FIRST CLAIM FOR RELIEF

                                          Breach of Contract
                      (Individually and On Behalf of the Breach of Contract Class)

         65.       The preceding paragraphs are incorporated by reference as if fully alleged herein.

         66.       Plaintiffs bring this claim under New York law in accordance with the Terms of

Service.

         67.       Plaintiffs and the Class accepted and agreed to be bound by Peloton’s Terms of

Service, including its Membership Terms, when they subscribed to Peloton Membership

subscriptions and used their Peloton Bikes, Peloton Treads, and other Peloton products and

services.

         68.       The Terms of Service, including the Membership Terms, is a binding, enforceable

contract between Peloton and Class members, including plaintiffs.

         69.       Plaintiffs and the Class paid the monthly Peloton Membership subscription fee on

a monthly, recurring basis and therefore performed their obligations under the Membership

Terms.

         70.       Under the Membership Terms, plaintiffs and the Class agreed to pay “applicable

taxes” on their Peloton Memberships on a monthly basis. When Peloton charged plaintiffs and

the Class additional monies attributable to sales tax even though the Peloton Memberships were

not taxable under and were not imposed by state law, Peloton charged an inapplicable tax that

plaintiffs and the Class did not agree to pay. Peloton therefore failed to satisfy the terms of the

Terms of Service and breached the contract.

         71.       As a direct and proximate result of Peloton’s breaches, plaintiffs and Class

members have sustained damages in an amount to be determined at trial.




                                                   18
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 19 of 24




                                     SECOND CLAIM FOR RELIEF

                            Violation of Virginia Consumer Protection Act
                                    Va. Code Ann. § 59.1-196 et seq.
                          (Individually and On Behalf of the Virginia Subclass)

        72.        The preceding paragraphs are incorporated by reference as if fully alleged herein.

        73.        Plaintiffs bring this claim under Virginia law.

        74.        The Virginia Consumer Protection Act (“VCPA”) prohibits the use of any

“deception, fraud, false pretense, false promise, or misrepresentation in connection with a

consumer transaction.” Va. Code Ann. § 59.1-200(A)(14).

        75.        Peloton violated the VCPA by engaging in fraudulent acts and practices in

connection with a consumer transaction. Specifically, in connection with the sale of its Peloton

Membership subscriptions through December 2020, Peloton unlawfully charged and collected

from subscribers in Virginia, including plaintiff Skillern, a false sales tax on their Peloton

Memberships when no sales tax was owed on these digital goods under Virginia law.

        76.        Peloton represented to Virginia subscribers, including plaintiff Skillern, that their

Peloton Memberships cost $39 or $12.99 per month plus applicable taxes. Peloton also

represented to Virginia subscribers, including plaintiff Skillern, that they were being charged a

sales tax on top of their base monthly Peloton Membership fee. However, a sales tax was neither

owed under Virginia law nor remitted by Peloton to Virginia taxing authorities, despite its

collection.

        77.        Moreover, Peloton failed to disclose that Peloton Membership subscriptions were

enhanced with a sales tax that was not, in fact, an applicable sales tax.

        78.        In reliance on Peloton’s uniform misrepresentations and omissions, plaintiff

Skillern, like all other Virginia Subclass members, purchased her Peloton Membership



                                                    19
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 20 of 24




subscription and paid an unlawful tax overcharge every month through December 2020. Skillern,

specifically, paid this $3.47 false tax every month on or around the 26th of each month from

April 2020, when she moved to Vienna, Virginia, through December 2020. Indeed, under

Peloton’s Terms of Service, the overcharge had to be paid on a recurring, monthly basis at the

beginning of each monthly billing cycle in order for subscribers to maintain their Peloton

Membership.

        79.        Peloton’s misconduct harmed Plaintiff Skillern, and all Virginia Subclass

members. Plaintiff Skillern, like all Virginia Subclass members, suffered an ascertainable loss

when Peloton wrongfully overcharged them for their Peloton Memberships for supposed tax

reasons when no tax was owed.

        80.        Had the false sales tax not been included in their monthly recurring bills as such,

Virginia Subclass members, including plaintiff Skillern, would not have paid the tax overcharge.

Additionally, Virginia Subclass members, including plaintiff Skillern, would not have paid

nearly 9% more for the same Peloton Membership every month had they known that the assessed

sales tax was neither owed under Virginia law nor remitted to state taxing authorities.

        81.        As a result of Peloton’s misconduct, all Virginia Subclass members paid more for

their Peloton Memberships than the subscriptions were worth and more than the Peloton

Memberships were represented to cost.

        82.        When Peloton was alerted to its misconduct, it misrepresented the lawfulness of

its billing and taxation practices despite its ongoing review of state and local law, supposedly in

order to ensure legal compliance with such laws. Instead, Peloton knowingly and unlawfully

continued to overcharge its members a false tax on their Peloton Memberships when such tax

was actually prohibited under Virginia law.



                                                   20
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 21 of 24




        83.        Peloton did not remit the collected “tax” surcharge to Virginia state taxing

authorities and instead recouped the payment for its own financial benefit. Nor has Peloton

refunded plaintiff Skillern or, on information and belief, any other Virginia Subclass member for

the wrongfully collected overcharge.

        84.        Peloton’s conduct alleged herein was knowing and willful and made with the

intent to deceive or otherwise mislead Virginia consumers.

        85.        Pursuant to § 59.1-204(A) of the VCPA, Plaintiffs and the Class members seek

actual damages or statutory damages of $500 per violation, whichever is greater; treble damages

or $1,000 per violation, whichever is greater; and reasonable attorney’s fees and costs.

                                    THIRD CLAIM FOR RELIEF

                         Violation of New York General Business Law § 349
                         (Individually and On Behalf of the New York Subclass)

        86.        The preceding paragraphs are incorporated by reference as if fully alleged herein.

        87.        Plaintiffs bring this claim under New York law.

        88.        New York’s General Business Law § 349 prohibits “[d]eceptive acts or practices

in the conduct of any business, trade or commerce.” N.Y. G.B.L. § 349(A).

        89.        Peloton violated § 349 by engaging in deceptive acts and practices. Specifically,

Peloton unlawfully charged and collected a sales tax on all of its Peloton Memberships belonging

to New York subscribers, including Plaintiff Skillern, despite the fact that such tax assessment is

unlawful under New York state law. Plaintiff Skillern, specifically, paid this $3.47 false tax

every month while living in New York, on or around the 26th of each month, from January 2019

through March 2020.

        90.        Additionally, Peloton did not remit the collected “tax” surcharge to New York

state taxing authorities and instead recouped the payment for its own financial benefit.


                                                   21
8356678v1/017146
             Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 22 of 24




        91.        Peloton engaged in this misconduct on a standard and routine basis, affecting a

significant number of similarly situated customers—namely, all Peloton Membership subscribers

residing in New York.

        92.        Peloton represented to Plaintiff Skillern and New York Subclass members that

they were being charged a sales tax on their Peloton Membership when no sales tax was owed.

Peloton further failed to disclose that it was not authorized to collect such taxes under state law,

and indeed actively misled consumers that its tax collection practice was lawful when it was not.

Accordingly, Peloton’s practices are likely to mislead a reasonable consumer and therefore were

materially misleading.

        93.        Peloton’s conduct alleged herein was knowing and willful.

        94.        All New York Subclass members, including plaintiff Skillern, suffered

ascertainable losses that necessarily flowed directly from Peloton’s fraud and deceit in its

scheme to systematically charge subscribers more than the Peloton Membership subscriptions

they purchased were worth.

        95.        Plaintiffs and the New York Subclass members seek actual damages or statutory

damages of $50 per violation, whichever is greater; treble damages; punitive damages; and

reasonable attorney’s fees.

                                       PRAYER FOR RELIEF

        WHEREFORE, plaintiffs Brannon Skillern and Ryan Corken, individually and on behalf

of all others similarly situated, request this Court award relief against Peloton as follows:

        1.         That the Court enter an order certifying the Classes, appointing plaintiffs as class

representatives, appointing plaintiffs’ counsel as class counsel, and directing that reasonable




                                                    22
8356678v1/017146
               Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 23 of 24




notice of this action, as provided by Federal Rule of Civil Procedure 23(c)(2), be given to the

Classes;

          2.       For a judgment against Peloton for the claims for relief alleged against it;

          3.       For monetary damages in an amount to be determined at trial;

          4.       For treble damages;

          5.       For punitive damages;

          6.       For all pre-judgment and post-judgment interest at the maximum rate allowable

by law;

          7.       For plaintiffs’ attorney’s fees;

          8.       For plaintiffs’ costs incurred; and

          9.       For such further relief as the Court may deem just and proper.

                                     DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38(b), plaintiffs demand a trial by jury on all

claims asserted in this complaint so triable.



Dated: August 12, 2021


                                                      /s/ Seth Ard
                                                      Seth Ard
                                                      SUSMAN GODFREY L.L.P.
                                                      1301 Avenue of the Americas, 32nd Floor
                                                      New York, NY 10019-6023
                                                      Tel.: 212-336-8330
                                                      Fax: 212-336-8340
                                                      sard@susmangodfrey.com

                                                      Steven G. Sklaver (pro hac vice to follow)
                                                      Krysta Kauble Pachman (pro hac vice to follow)
                                                      Jesse-Justin Cuevas (pro hac vice to follow)
                                                      SUSMAN GODFREY L.L.P.


                                                        23
8356678v1/017146
          Case 1:21-cv-06808-ER Document 1 Filed 08/12/21 Page 24 of 24




                                     1900 Avenue of the Stars, Suite 1400
                                     Los Angeles, CA 90067-6029
                                     Tel: 310-789-3100
                                     Fax: 310-789-3150
                                     ssklaver@susmangodfrey.com
                                     kpachman@susmangodfrey.com
                                     jcuevas@susmangodfrey.com

                                     Attorneys for Plaintiff




                                       24
8356678v1/017146
